Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 4/27/17. It is noted, however, that applicant has not filed a certified copy of the 10-2017-0054658 application as required by 37 CFR 1.55.

Drawings
Figure 1 & 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 112, 212, 312, and 412.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
Regarding claim 1, the language “tube part being intubated into trachea” (line 2-3) is objected to for a grammatical error; Examiner suggests amending to read –tube part configured to be intubated into a trachea--.  
Regarding claim 7, the language “tube part being intubated into trachea” (line 2-3) is objected to for a grammatical error; Examiner suggests amending to read –tube part configured to be intubated into a trachea--.  
Appropriate correction is required.

Claim Interpretation
The use of the terms: “a first balloon” (claim 1 line 4, claim 13 line 7), “a second balloon” (claim 1 line 6, claim 13 line 8), “a balloon” (claim 7 line 4) is being interpreted in light of the disclosure as referring to a conduit which allows for inflation of a respective cuff and not a ‘balloon’ in the ordinary definition of this term.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the language “balloon extending with passing through the tube part” (line 4 and 6, two instances) is unclear as the examiner cannot ascertain the meaning of this limitation, in particular what is meant by ‘extending with passing through’.  For purposes of examination this limitation will be interpreted as best understood in light of the disclosure.
Claim 6 recites the limitation "the rear side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 7, the language “balloon extending with passing through the tube part” (line 4) is unclear as the examiner cannot ascertain the meaning of this limitation, in particular what is meant by ‘extending with passing through’.  For purposes of examination this limitation will be interpreted as best understood in light of the disclosure.
Regarding claim 10, the claim is unclear as it is not known how this claim further limits the oral/nasal endotracheal tube of claim 8 as the claim sets forth that the tube part is exchanged with an additional tube part.  It is unclear if the ‘additional tube part’ is part of the oral/nasal endotracheal tube or if Applicant is intended to set forth the intended use limitation that the oral/nasal endotracheal tube is configured to be exchanged with an additional device.  For purposes of examination this claim will be examined as best understood in light of the disclosure.
Claims 2-5, 8-9, and 11-14 are rejected based on dependency on a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-14 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 1, the language “end portion of the tube being intubated into trachea” (line 2-3) appears to claim the human body, i.e. the trachea, which is non-statutory subject matter.  In order for the tube part/end portion to be intubated into the trachea, the trachea, and thus the human organism, must be present in the claimed invention.  Examiner suggests amending to read –end portion of the tube part configured to be intubated into a trachea--.
Regarding claim 1, the language “the block cuff … blocks the trachea” (line 8) appears to claim the human body, i.e. the trachea, which is non-statutory subject matter.  In order for the block cuff to block the trachea, the trachea, and thus the human organism, must be present in the claimed invention.  Examiner suggests amending to read –the block cuff … is configured to block the trachea--.
Regarding claim 7, the language “end portion of the tube being intubated into trachea” (line 2-3) appears to claim the human body, i.e. the trachea, which is non-statutory subject matter.  In order for the tube part/end portion to be intubated into the trachea, the trachea, and thus the human organism, must be present in the claimed invention.  Examiner suggests amending to read –end portion of the tube part configured to be intubated into a trachea--.
Claims 2-6 and 8-14 are rejected based on dependency on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Qureshi et al. (2007/0137652).
Regarding claim 1, Qureshi shows an oral or nasal endotracheal tube (see Figs. 1-8, abstract for example, endotracheal tube 12) which includes a tube part extending along a direction with a tube shape, an end portion of the tube part being intubated into a trachea (see Fig. 2-8, tube part 18, end portion 20); a first balloon extending with passing through the tube part, expanding or contracting a block cuff (see Fig. 2, first balloon 28, block cuff 26, see also para. 0018 and 0026-0027 for example); and a second balloon extending with passing through the tube part, expanding or contracting a guide cuff (see Fig. 2, second balloon 46, guide cuff 42, see also para. 0019, 0024, and 0027), wherein the block cuff uniformly expands around the tube part and blocks the trachea after the tube part is intubated into the trachea (see Fig. 8 and para. 0026-0027 for example), wherein the guide cuff ununiformly expands around the tube part and guides the tube part to be intubated into the trachea (see Figs. 5-8 and para. 0024).
Regarding claim 2, the Qureshi device is such that the second balloon expands the guide cuff for the end portion of the tube part to be intubated into the trachea, and contracts the guide cuff after the tube part is intubated into the trachea, wherein the first balloon expands the block cuff to block the trachea after the tube part is intubated into the trachea (see Figs. 5-8 and para. 0026-0027 for example).
Regarding claim 3, the Qureshi device is such that the guide cuff is disposed at a front side or a rear side of the block cuff (see Fig. 2, with the interpretation that the front side of the block cuff 26 is the side closer to element 22 than 20, the guide cuff 42 is disposed at a front side; with the interpretation that the rear side of the block cuff 26 is the side closer to element 22 than 20, the guide cuff 42 is disposed at a rear side).
Regarding claim 4, the Qureshi device is such that the guide cuff expands around the tube part with an asymmetric spherical shape so that the tube part passes through a front side of a center of the guide cuff and an amount of expansion of the guide cuff at a rear side of the tube part is larger than that at a front side of the tube part (see Fig. 2 showing guide cuff 42 expanding with asymmetrical spherical shape with expansion amount at rear side as shown which is larger than that at a front side, i.e. no expansion).
Regarding claim 5, the Qureshi device is such that the guide cuff is spaced apart from the end portion of the tube part by a predetermined distance when the guide cuff is disposed at the front side of the block cuff (see Fig. 2 showing guide cuff 42 spaced predetermined distance from end portion 20, front side being side of 26 closer to 22 than 20).
Regarding claim 6, the Qureshi device is such that the guide cuff expands with a hemispherical shape from the rear side of the tube part (see Fig. 2 showing guide cuff 42 expanding with spherical shape  at rear side of the tube part as shown).
Regarding claim 7, Qureshi shows an oral or nasal endotracheal tube (see Figs. 1-8, abstract for example, endotracheal tube 12) which includes a tube part extending along a direction with a tube shape, an end portion of the tube part being intubated into a trachea (see Fig. 2-8, tube part 18, end portion 20); a balloon extending with passing through the tube part expanding or contracting a guide cuff (see Fig. 2, balloon 46 and guide cuff 42, see para. 0019, 0024, and 0027), wherein the guide cuff is spaced apart from the end portion of the tube by a predetermined distance (see Fig. 2 showing guide cuff 42 spaced predetermined distance from end portion 20), ununiformly expands around the tube part to guide the tube part to be intubated into the trachea or to block the trachea after the tube part is intubated into the trachea (see Figs. 4-8 showing guide cuff 42 ununiformly expanding around tube part to guide tube part to be intubated, see also para. 0024 and 0027).
Regarding claim 8, the Qureshi device is such that the balloon expands the guide cuff for the end portion of the tube part to be intubated into the trachea (see Figs. 5-6, para. 0024 and 0027), and contracts the guide cuff after the tube part is intubated into the trachea (see Fig. 7-8).
Regarding claim 11, the Qureshi device is such that the guide cuff expands around the tube part with an asymmetric spherical shape so that the tube part passes through a front side of a center of the guide cuff and an amount of the expansion of the guide cuff at a rear side of the tube part is larger than that at a front side of the tube part (see Fig. 2 showing guide cuff 42 expanding with asymmetrical spherical shape with expansion amount at rear side as shown which is larger than that at a front side, i.e. no expansion).
Regarding claim 12, the Qureshi device’s guide cuff expands with a hemispherical shape from a  rear side of the tube part (see Fig. 2 showing guide cuff 42 expanding with spherical shape  at rear side of the tube part as shown).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qureshi in view of Sato et al. (5,743,258).
Note: this is an alternative rejection based on the interpretation that the guide cuff does not expand with a hemispherical shape.
Regarding claims 6 and 12, in the event that the Qureshi device’s guide cuff does not expand with a hemispherical shape, one of ordinary skill in the art would have found this shape to be well-known in the art and would have found it to be an obvious matter of design choice.  Furthermore, Sato teaches a similar device having a cuff having a hemispherical shape (see Sato col. 6 ln. 47-49).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Qureshi device’s cuff to expand with a hemispherical shape, as taught by Sato, as this would have been an obvious shape and would be obvious substitution of one known shape for another to provide a system for properly ventilating a patient.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qureshi in view of Azagury et al. (2014/0000622).
Regarding claim 10, the Qureshi device is silent as to the tube part, when intubated, is then exchanged with an additional tube part having a block cuff after a tube exchanging catheter is inserted so that the trachea is blocked; however, Azagury teaches a similar device which includes this feature (see Fig. 2B with tube part having a guide cuff 14 and Fig. 2A having additional tube part of catheter ET with blocking cuff 18 for blocking the trachea, see also Fig. 10-11, 25, 29 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Qureshi device to exchange the tube part with an additional tube/catheter with blocking cuff, as taught by Azagury, in order to provide separate elements and to provide a block cuff tube without additional features (guide cuff which is removed) for lower profile device located in the trachea.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qureshi in view of Loiterman (4,983,165).
Regarding claim 13, the modified Qureshi device is silent as to the guide cuff including a first guide cuff expanding with a hemispherical shape from a front side of the tube part; and a second guide cuff expanding with a hemispherical shape from a rear side of the tube part, wherein the balloon comprises: a first balloon expanding or contracting the first guide cuff; and a second balloon expanding or contracting the second guide cuff.  However, Loiterman teaches this feature (see Loiterman Fig. 1-6, plural guide cuffs 4 with individual balloon lines 7).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Qureshi device’s guide cuff to include first and second guide cuffs located at opposing sides of the tube part with inflating balloons, as taught by Loiterman in order to provide greater control for steering the tube part into the body cavity (see Loiterman Figs. 4-6).
Regarding claim 14, the modified Qureshi device is such that a volume of the first guide cuff is less than that of the second guide cuff (see Loiterman Fig. 4-6 showing individual control of cuffs such that one can have larger volume than the other).

Claim(s) 1-3, 5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sangwan (2012/0260921) in view of Qureshi.
Regarding claim 1, Sangwan shows an oral or nasal endotracheal tube (see Figs. 7-8, abstract for example, endotracheal tube 200) which includes a tube part extending along a direction with a tube shape, an end portion of the tube part being intubated into a trachea (see Fig. 7, tube part 21, end portion shown at the bottom of the figure); a block cuff (see Fig. 7, block cuff 24, see also para. 0041); and a guide cuff (see Fig. 7, guide cuff 27, see also para. 0038 and 0041), wherein the block cuff uniformly expands around the tube part and blocks the trachea after the tube part is intubated into the trachea (see Fig. 7-8 for example), wherein the guide cuff ununiformly expands around the tube part and guides the tube part to be intubated into the trachea (see Fig. 7 and para. 0038 and 0041).  Sangwan is silent as to including a first balloon extending with passing through the tube part, expanding or contracting the block cuff and a second balloon extending with passing through the tube part, expanding or contracting the guide cuff; however, Qureshi discloses a similar device which explicitly includes the first and second balloons as claimed (see Qureshi Fig. 2, first balloon 28, block cuff 26, see also para. 0018 and 0026-0027 for example; second balloon 46, guide cuff 42, see also para. 0019, 0024, and 0027).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sangwan device to include the first and second balloons, as taught by Qureshi, in order to provide the required structural elements to inflate the cuffs.
Regarding claim 2, the modified Sangwan device is such that the second balloon expands the guide cuff for the end portion of the tube part to be intubated into the trachea, and contracts the guide cuff after the tube part is intubated into the trachea, wherein the first balloon expands the block cuff to block the trachea after the tube part is intubated into the trachea (see Qureshi Figs. 5-8 and para. 0026-0027 for example; Sangwan Fig. 8A-E).
Regarding claim 3, the modified Sangwan device is such that the guide cuff is disposed at a front side or rear side of the block cuff (see Sangwan Fig. 7, guide cuff 27 disposed at front side, i.e. side closer to tube end part downstream, of block cuff 24).
Regarding claim 5, the modified Sangwan device is such that the guide cuff is spaced apart from the end portion of the tube part by a predetermined distance when the guide cuff is disposed at the front side of the block cuff (see Fig. 7 showing guide cuff 27 spaced predetermined distance from end portion, front side being side of 24 closer to tube end).
Regarding claim 7, Sangwan shows an oral or nasal endotracheal tube (see Figs. 7-8, abstract for example, endotracheal tube 200) which includes a tube part extending along a direction with a tube shape, an end portion of the tube part being intubated into a trachea (see Fig. 7, tube part 21, end portion shown at the bottom of the figure); a guide cuff (see Fig. 7, guide cuff 27, see also para. 0038 and 0041), wherein the guide cuff is spaced apart from the end portion of the tube by a predetermined distance (see Fig. 7 showing guide cuff 27 spaced apart from end portion by predetermined distance), ununiformly expands around the tube part to guide the tube part to be intubated into the trachea or to block the trachea after the tube part is intubated into the trachea (see Fig. 7 showing guide cuff 27 ununiformly expanding around tube part to guide tube part to be intubated, see also para. 0038 and 0041).  The Sangwan device is silent as to explicitly including a balloon extending with passing through the tube part expanding or contracting the guide cuff; however, Qureshi discloses a similar device which explicitly includes the a balloon as claimed (see Qureshi Fig. 2, second balloon 46, guide cuff 42, see also para. 0019, 0024, and 0027).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sangwan device to include balloon, as taught by Qureshi, in order to provide the required structural elements to inflate the cuffs.
Regarding claim 8, the modified Sangwan device is such that the second balloon expands the guide cuff for the end portion of the tube part to be intubated into the trachea, and contracts the guide cuff after the tube part is intubated into the trachea, (see Qureshi Figs. 5-8 and para. 0026-0027 for example; Sangwan Fig. 8A-E).
Regarding claim 9, the modified Sangwan device’s balloon expands the guide cuff to also block the trachea after the tube part is intubated (see Sangwan para. 0038 and 0041, Figs. 8A-E).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Servillo et al. (2014/0083432), Eliachar (4,700,700), Valley et al. (5,795,325), Brekke (3,915,173), Whited (4,538,606), Wood et al. (2011/0146690), and Hayman et al. (2013/0025602) all disclose tracheal tubes/occluding cuffs that have asymmetric inflation shapes which direct the tube.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785